DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 are pending in this Office Action.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/31/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections






Claims are objected to because of the following informalities:  
Claim 6, page 5 line 2, recites “… and a third signal cable;” should be corrected to “… and a fourth signal cable;” 
Claim 6, page 5 line 4, recites “… the third signal, a second multi-band signal processing device … a third signal received from the third signal cable and to output the processed signal as a fourth signal to a fourth signal cable and the fourth signal cable.” Should be corrected to “… a third signal cable and to output the processed signal as a fourth signal to [[a]]the fourth signal cable 
Claim 7, page 5 require same correction as shown above for claim 6.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
The omitted elements are as follows: claim 1 recites “a first joint box configured to accommodate the first signal cable …. the second signal cable and the fourth signal cable;” the omitted limitation is “a pass-through state” for the fourth signal cable in the first joint box.  And similarly for second joint box the omitted limitation is “a pass-through state for the second signal cable.  As shown in the Fig. 1 and paragraph [0041]. This limitation is clarifying as to how these joint boxes are accommodating these two signal cables.  Thus, omitting the essential limitation leaves a gap as to how these cables being accommodated by joint boxes.  Similarly, claim 6 and 7 are missing similar limitation as discussed for claim 1. 






Claim 1, 6, and 7 recite the limitations "… and output the processed signal as a second signal...” and “… and output the processed signal as a fourth signal …” see page 3 in line 8 and line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation





The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
”. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: See Fig. 1, “first multi-band signal processing device” 111 and 121 “second multi-band signal processing device” each include two couplers 114, 115 and two band1-proc 116 and band2-proc 117 paragraph [0022]-[0027].  See Fig.3, paragraph [0056]-[0057], JB 201 and 202 may include fitting unit to enable stack-coupling one or more other JBs.   
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claims has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103






In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1, 3-7, 11, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2005/0041600 A1) Gregory Moffatt et al., hereinafter “Moffatt” in view of  (US 6,144,474 A) Mitsushi Nitta et al.; hereinafter “Nitta”.  
Regarding claim 1, Moffatt disclose a multi-band signal processing system comprising (Moffatt: Fig. 3, 4, 7, wavelength division multiplexing system includes multi-band processing system see Fig. 4, 7, i.e., site 140e contains equipment for processing bands B2, B4, B8, ¶¶ [0023]-[0024],[0026]): 
a first signal cable; a second signal cable; a third signal cable; a fourth signal cable (Moffatt: Fig. 3, 4, 7, first cable 152e, second cable 152d, third cable 150d, fourth cable 150e, ¶¶ [0026]);  
a first multi-band signal processing device configured to process a first signal received from the first signal cable, and output the processed signal as a second signal to the second signal cable (Moffatt: Fig. 3, 4, 7, first multi-band signal processing device 162, receives first optical signals from optical cable 152e, the splitter 166 splits C-band and L-band signals and process the signals in each of the path 168 and 170 and output the processed signal to optical cable 152d via combiner/coupler 180, ¶¶ [0026]-[0027]); 
a second multi-band signal processing device configured to process a third signal received from the third signal cable, and output the processed signal as a fourth signal to the fourth signal cable (Moffatt: Fig. 3, 4, 7, second multi-band signal processing device 164, receives third optical signals from optical cable 150d, the splitter 184 splits C-band and L-band signals and process the signals in each of the path 169 and 171 and output the processed signal to optical cable 150e via combiner/coupler 190, ¶¶ [0026]-[0028]); 
Moffatt does not expressly disclose first and second joint boxes to accommodate the first, second, third and fourth cables and the first and second multi-band processing as disclose above. 
However, Nitta from same field of endeavor disclose a first joint box configured to accommodate the first signal cable, the first signal processing device, the second signal cable and the fourth signal cable a second joint box configured to accommodate the second signal cable, the third signal cable, the second multi-band signal processing device and the fourth signal cable (Nitta: Fig. 10, 17, 16, , first joint box 9-1 or second joint box 9-2 or third joint box  9-3 each can accommodate a plurality of cables JB 9-1 or JB 9-2 or JB 9-3 each illustrate in Fig. 17 with first, second, third and fourth optical fiber connecting to wavelength signal processing sys1 and sys2, circuit 7, some cables directly passing-through and cable that passes through i.e., from JB 9-1  in each direction i.e., first signal cable among plurality fiber connected, Col. 11 || 23-67, Col. 13 || 5-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moffatt to include first and second joint boxes which each can accommodate a plurality of optical/electrical signal cables for at least first to fourth cables being received from and to output signals once the signals are processed by signal processing device as taught by Nitta so that when joint boxes are utilized in application such as repeater site or manhole for ease of accessibility for routing and managing the cables and processing the signals according to system configuration and furthermore it may accommodate add/drop splicing of cables as required.  See Abstract and MPEP 2143.I (A-D).

Regarding claim 3, the combination of Moffatt disclose the multi-band signal processing system according to claim 1, wherein the first signal cable and the second signal cable are optical fibers (Moffatt: Fig. 3, 4, 7, first signal cable 152e and second signal cable 152d are optical fibers, ¶¶ [0023], [0026]-[0028]).

Regarding claim 4, the combination of Moffatt disclose the multi-band signal processing system according to claim 1, wherein each of the first signal and the third (Moffatt: Fig. 3, 4, 7, first signal cable 152e and third signal cable 150d include C & L band signals, ¶¶ [0026], [0027], [0028]).
Regarding claim 5, the combination of Moffatt disclose the multi-band signal processing system according to claim 1, wherein each of the first multi-band signal processing device and the second multi-band signal processing device includes (Moffatt: Fig. 3, 4, 7, first multi-band signal processing device 162, and second multi-band signal processing device 164, ¶¶ [0026]-[0028]): 
an input-side coupler configured to separate an input signal into a first band component and a second band component (Moffatt: Fig. 3, 4, 7, input-side coupler 166, separate C and L-band signal into first band in path 168 and second band in path 170, ¶¶ [0026]-[0028]); 
a first single-band signal processing device configured to output a third band component obtained by equalizing the first band component (Moffatt: Fig. 3, 4, 7, first multi-band signal processing device 168, equalizer 174 generate third band component of first band C, ¶¶ [0026]-[0028]); 
a second single-band signal processing device configured to output a fourth band component obtained by equalizing the second band component (Moffatt: Fig. 3, 4, 7, second multi-band signal processing device 170, equalizer 244, generate fourth band component of second band L, ¶¶ [0026]-[0028]); and 
an output-side coupler configured to output an output signal obtained by combining together the third band component and the fourth band component (Moffatt: Fig. 3, 4, 7, output-side coupler 180 combines third and fourth band component of C & L band, ¶¶ [0026]-[0028]).
Regarding claim 6, is interpreted and rejected in same manner as claim 1. 
Regarding claim 7, is interpreted and rejected in same manner as claim 1. 
Regarding claim 11, the combination of Moffatt disclose the multi-band signal processing system according to claim 3, wherein each of the first signal and the third signal includes a C band optical signal and an L band optical signal (Moffatt: Fig. 3, 4, 7, first signal cable 152e and third signal cable 150d include C & L band signals, ¶¶ [0026], [0027], [0028]).
Regarding claim 14, is interpreted and rejected in same manner as claim 5. 
Regarding claim 15, is interpreted and rejected in same manner as claim 5. 
Regarding claim 18, is interpreted and rejected in same manner as claim 5. 

Claims 2, 8-10, 12-13, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moffatt in view of Nitta and further in view of (US 10,096,983 B2) Randy Deon Kummer hereinafter “Kummer”.
Regarding claim 2, the combination of Moffatt disclose the multi-band signal processing system according to claim 1, wherein each of the first joint box and the second joint box but does not expressly disclose includes a fitting unit enabling the joint box to be stack-coupled with the other one.
However, Kummer disclose a fitting unit enabling the joint box to be stack-coupled with the other one (Kummer: Fig. 17-18, 6A, stacking tab 322 of junction box 300A can fit within the corresponding stacking notch 324 or 328 of the other junction box 300B, Col. 10 || 50-67, Col. 11 || 8-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Moffatt to include a fitting unit enabling the joint box to be stack-coupled with the other one as taught by Kummer so that when joint boxes are stacked provide better cable management and organized cables routing.  See MPEP 2143.I (A-D).
Regarding claim 8, is interpreted and rejected in same manner as claim 2. 

Regarding claim 9, the combination of Moffatt disclose the multi-band signal processing system according to claim 2, wherein the first signal cable and the second signal cable are optical fibers (Moffatt: Fig. 3, 4, 7, first signal cable 152e and second signal cable 152d are optical fibers, ¶¶ [0023], [0026]-[0028]).

Regarding claim 10, the combination of Moffatt disclose the multi-band signal processing system according to claim 2, wherein each of the first signal and the third signal includes a C band optical signal and an L band optical signal (Moffatt: Fig. 3, 4, 7, first signal cable 152e of 162 and third signal cable 150d of 164 include C & L band signals, ¶¶ [0026], [0027], [0028]).

Regarding claim 12, the combination of Moffatt disclose the multi-band signal processing system according to claim 9, wherein each of the first signal and the third (Moffatt: Fig. 3, 4, 7, first signal cable 152e and third signal cable 150d include C & L band signals, ¶¶ [0026], [0027], [0028]).
Regarding claim 13, is interpreted and rejected in same manner as claim 5. 
Regarding claim 16, is interpreted and rejected in same manner as claim 5. 
Regarding claim 17, is interpreted and rejected in same manner as claim 5. 
Regarding claim 19, is interpreted and rejected in same manner as claim 5.
Conclusion














The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 5162937 A		Heidemann; Rolf et al.
US 20170214484 A1	Zhang; Sheng et al.
US 20180132016 A1	Kamalov; Valey et al.
US 6384943 B2		Ishikawa; George et al.




































The Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant is respectfully requested that when considering the references, a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.